

114 S137 IS: Taxpayer Protection and Preparer Proficiency Act of 2015
U.S. Senate
2015-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 137IN THE SENATE OF THE UNITED STATESJanuary 8, 2015Mr. Wyden (for himself and Mr. Cardin) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title 31, United States Code, to direct the Secretary of the Treasury to regulate tax
 return preparers.1.Short titleThis Act may be cited as the Taxpayer Protection and Preparer Proficiency Act of 2015.2.Regulation of tax return preparers(a)In generalSubsection (a) of section 330 of title 31, United States Code, is amended—(1)by striking paragraph (1) and inserting the following:(1)regulate—(A)the practice of representatives of persons before the Department of the Treasury; and(B)the practice of tax return preparers; and, and(2)in paragraph (2)—(A)by inserting or tax return preparer after representative each place it appears, and(B)by inserting or in preparing their tax returns, claims for refund, or documents in connection with tax returns or claims for refund after cases in subparagraph (D).(b)Authority To sanction regulated tax return preparersSubsection (b) of section 330 of title 31, United States Code, is amended—(1)by striking before the Department,(2)by inserting or tax return preparer after representative each place it appears, and(3)in paragraph (4), by striking misleads or threatens and all that follows and insertingmisleads or threatens—(A)any person being represented or any prospective person being represented; or(B)any person or prospective person whose tax return, claim for refund, or document in connection with a tax return or claim for refund, is being or may be prepared..(c)Tax return preparer definedSection 330 of title 31, United States Code, is amended by adding at the end the following new subsection:(e)Tax return preparerFor purposes of this section—(1)In generalThe term tax return preparer has the meaning given such term under section 7701(a)(36) of the Internal Revenue Code of 1986.(2)Tax returnThe term tax return has the meaning given to the term return under section 6696(e)(1) of the Internal Revenue Code of 1986.(3)Claim for refundThe term claim for refund has the meaning given such term under section 6696(e)(2) of such Code..